UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7209


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN KENNEDY WILSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:15-cr-00221-BR-2)


Submitted: February 23, 2021                                      Decided: March 3, 2021


Before NIEMEYER, KING, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Kennedy Wilson, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Kennedy Wilson appeals from the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Wilson, No. 5:15-cr-00221-BR-2 (E.D.N.C.,

Aug. 5, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2